Citation Nr: 0712908	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a pilonidal cyst excision.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran has unverified periods of service from September 
1955 to June 1957 and from July 1957 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit on 
appeal.

The appellant appeared before the undersigned at a March 2006 
Board hearing and testified regarding his symptomatology.  A 
transcript is of record.


FINDINGS OF FACT

1.  Prior to and since August 30, 2002, the veteran's 
residuals of a pilonidal cyst excision were manifested by no 
more than a tender and painful superficial scar. 

2.  Since August 30, 2002, the veteran's residuals of a 
pilonidal cyst excision are manifested by no more than a 
painful superficial scar.


CONCLUSIONS OF LAW

1.  As of August 17, 2001 and prior to August 30, 2002, the 
criteria for an evaluation in excess of 10 percent for 
residuals of a pilonidal cyst excision have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (effective prior to August 30, 2002).

2.  Since August 30, 2002, the criteria for an evaluation in 
excess of 10 percent for residuals of a pilonidal cyst 
excision have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.25, 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805 (as effective prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (as 
effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in November 2002 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in a November 2006 supplemental statement of 
the case.  A November 2006 supplemental statement of the case 
provided notice of the type of evidence necessary to 
establish an effective date for the claim on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

Service medical records indicated the veteran underwent 
removal of a pilonidal cyst in 1959.  The veteran's release 
to inactive duty examination conducted in July 1959 notated 
no physicals defects.  

VA treatment records from October 2002 to April 2006 did not 
mention any complaints or treatment for residuals of a 
pilonidal cyst excision.

In an October 2002 letter, Dr. PGN stated that the veteran 
reported excision of a pilonidal cyst while in service, which 
caused chronic pain.  Dr. PGN notated the veteran did have a 
scar in the area of his gluteal cleft and also appeared to 
have some scar tissue.  Dr. PGN reported the scar tissue 
directly overlaid his coccyx and when he pressed on the area, 
the veteran was quite tender.  The doctor opined that the 
pain was related to his original surgery.  There doctor also 
indicated that there was no surgery that could help this 
condition at this time.

In December 2002, the veteran underwent a VA examination 
regarding residuals of a pilonidal cyst. The claims file was 
not available.  The veteran reported that he had trouble with 
tenderness and pain over the surgical site with mild to 
moderate levels of discomfort but it had worsened in the last 
few years.  He reported constantly shifting positions while 
sitting due to pain.  The examiner noted the scar was 
approximately two centimeters long in the area of the 
superior cleft of the gluteus.  It was tender to palpation.  
There was no adherence, the texture was smooth and there was 
no ulceration or breakdown.  There was no elevation or 
depression at the scar.  There was underlying tissue loss in 
the whole buttock area.  The veteran reported that he had 
muscle transplants for infarctions.  The examiner noted the 
color of the scar was barely perceptible against his intact 
skin.   The examiner diagnosed the veteran with a lingering 
scar from a pilonidal cyst that was not disfiguring but was 
painful.  

In January 2004, the veteran underwent a VA examination and 
the examiner notated a two centimeter scar in the distal end 
of coccyx in the gluteal fold.    It was tender to palpation.  
The were no skin ulcerations or breakdown.  There was some 
redness and scaling.  The scar was otherwise stable.  The 
assessment of the VA examiner was a scar from removal of 
pilonidal cyst while in service.  The examiner concluded it 
was as least as likely as not that the scarred area was 
related to the veteran's pain and discomfort of this area.  

In March 2006, the veteran appeared before the Board and 
testified regarding his symptomatology.  He reported pain at 
the end of his tail bone, especially when he sat on surfaces 
that were not soft.  The veteran's wife testified that due to 
the veteran's blindness and other health problems that he 
could not do much else besides sit and he was bothered all 
day with pain.   The veteran further testified that the pain 
was related to just the scarring and that when the tissue was 
removed off the tail bone it left the tail bone more open to 
anything rubbing against it or when he sat on a hard surface 
there was no natural cushioning or padding.

In November 2006, the veteran underwent a VA examination and 
reported that he spent most of his time in a wheelchair or 
supine position.  The claims was available for review.  He 
reported his problem was pain and discomfort.  He described 
flare-ups that occurred a couple of times per month and which 
occurred when he was sitting for too long a period of time.  
The veteran rated the severity as a 5 on a pain scale of 10 
and the duration of the flare-up will last until he changed 
position.  

The examiner notated there was no muscle injury or 
destruction as a result of the surgery.  The scar was a two 
inch by one-eighth of an inch scar along the coccyx in the 
gluteal fold.  There was no tissue loss.  The examiner mildly 
pinched the scar and he experienced minimal tenderness.  With 
mild touching the scar was not tender  and there were no 
underlying adhesions, tendon damage, bone, joint or nerve 
damage.  The examiner opined there was no loss of muscle 
function.

The examiner further reported the scar was not atrophic, 
shiny, scaly, it was stable and there was no loss of 
underlying skin or muscle was noted.  The scar was not 
ulcerated from any breakdown.  There was no elevation or 
depression of the surface contour of the scar on palpitation.  
The scar was superficial and there was no inflammation, 
edema, keloid formation.  It assumed the color of the 
surrounding skin.

The examiner diagnosed status post excision and 
marsupialization of a pilonidal cyst with multiple medical 
problems including diabetic neuropathy; and a superficial 
scar secondary to the excision of a pilonidal cyst.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim for increased ratings there 
have been a number of changes in the criteria for rating skin 
diseases under 38 C.F.R. § 4.118, including scars. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7805 (2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805 (2006). The new rating 
criteria for rating scars became effective August 30, 2002.  
A February 2004 statement of the case notified the veteran of 
the new rating criteria. Accordingly, adjudication of his 
claim may go forward. See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

With respect to the applicable criteria, according to the 
Rating Schedule in effect prior to August 2002, Diagnostic 
Code 7803 provided a maximum 10 percent evaluation if a 
superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a maximum 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  And, Diagnostic Code 
7805 indicated that scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 
2002).

As for new scar rating criteria in effect on August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area(s) exceeding 6 square inches (39 square cm) warrant a 
10 percent disability rating and a 20 percent rating is 
warranted for area(s) exceeding 12 square inches (77 square 
cm).  Scars that are in widely separated areas, as in on two 
or more extremities or on anterior and posterior surfaces of 
the extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25. A deep scar is 
one associated with underlying soft tissue damage.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801 (2006).

Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion and that cover an area or areas of 144 
square inches (929 square cm) or greater warrant a 10 percent 
disability rating.  Scars in widely separated areas, as on 
two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7802 (2006).

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation. An unstable scar is 
defined as one where, for any reason, there is frequent loss 
of skin over the scar. A superficial scar is not one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 (2006).

Diagnostic Code 7804 provides that superficial scars, painful 
on examination, warrant a 10 percent disability rating.  This 
is the maximum schedular rating under Diagnostic Code 7804.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2006).

Finally, Diagnostic Code 7805 is essentially the same as the 
old version as other scars are to be rated on the limitation 
of function of the affected part.  

The veteran has appealed the initial 10 percent rating 
assigned for his scar; he is essentially asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).  

Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the veteran's residuals of a pilonidal cyst 
excision under either the old or new rating criteria.

The old rating criteria

Diagnostic Code 7803 is not for application in that the 
veteran's excision scar is not poorly nourished with repeated 
ulceration. The December 2002 VA examiner notated that the 
veteran's scar was not ulcerated and the texture was smooth.  
Indeed, the examiner reported that the scar was barely 
perceptible against the veteran's intact skin.  

The veteran's scar is most appropriately rated under 
Diagnostic Code 7804. The evidence of record establishes that 
the excision scar is superficial, tender and painful upon 
objective demonstration. Thus, a 10 percent evaluation was 
properly warranted under the old criteria.

The Board did consider the opinion of Dr. PGN that was 
submitted in October 2002 which stated the pain the veteran 
was experiencing was related to his original in-service 
surgery.  Notably, however, the statement did not provide any 
medical evidence to support the statement made.  The 
physician also did not indicate if he had reviewed the 
veteran's claims file prior to rendering this opinion. 
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence." Swann v. Brown, 5 Vet.App. 229, 233 (1993). For 
this reason, the medical statement dated in October 2002 is 
inadequate for rating purposes.  

Finally, there was no medical evidence that the scar produced 
functional impairment of the spine as required for a higher 
disability rating under Diagnostic Code 7805.

Therefore, as prior to and since August 30, 2002 the 
veteran's residuals of a pilonidal cyst excision were 
manifested by no more than a tender and painful superficial 
scar, an increased initial rating in excess of 10 percent 
must be denied under the old criteria for evaluating skin 
disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).

The new rating criteria (as effective from August 30, 2002 to 
the present)

Under the new criteria, Diagnostic Code 7801 is not for 
application because the veteran's scar does not exceed 6 
square inches. Diagnostic Code 7802 is not for application 
because the veteran's scar does not cover an area or areas of 
144 square inches or greater. The November 2006 VA 
examination revealed the scar was approximately two inches 
long and one-eighth of one inch long.  

Diagnostic Code 7803 is not for application because the 
evidence of record does not indicate that the veteran's scar 
is unstable.  The January 2004 VA examiner specifically 
notated that the veteran's scar was stable.

The veteran was appropriately rated under Diagnostic Code 
7804, for a superficial scar that was painful on examination, 
warranting a 10 percent disability rating. 10 percent is the 
maximum disability rating the veteran can receive under this 
Diagnostic Code. 

In addition, there is no medical evidence that the scar has 
produced functional impairment of the spine as required for a 
higher disability rating under Diagnostic Code 7805.  Indeed, 
the 2006 VA examiner notated there was no loss of muscle 
function or tissue loss.  The examiner further opined there 
were no underlying adhesions, tendon, bone, joint or nerve 
damage.  

Therefore, since August 30, 2002 the veteran's residuals of a 
pilonidal cyst excision are manifested by no more than a 
painful superficial scar, an increased initial rating in 
excess of 10 percent must be denied under the new criteria 
for evaluating skin disabilities.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).

Conclusion

The Board thus concludes that the preponderance of the 
evidence is against disability ratings in excess of 10 
percent for the veteran's residuals of a pilonidal cyst 
excision. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2005). "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Floyd v. Brown, 9 Vet. App. 88 (1996). In this 
regard, the schedular evaluations in this case are not 
inadequate. Moreover, the Board finds no evidence of an 
exceptional disability picture. The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to the service-connected residuals of a 
pilonidal cyst excision.

Additionally, the Board considered the appellant's personal 
opinion that due to a loss of tissue, his tail bone was more 
open to anything rubbing against it or when he sat on a hard 
surface there was no natural cushioning or padding.  The 
appellant, however, as a lay person untrained in the field of 
medicine is not competent to offer an opinion addressing the 
etiology of his illness. Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The appeal is denied.


ORDER


Entitlement to a disability rating in excess of 10 percent 
for residuals of a pilondial cyst excision is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


